                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION

STEVEN HAYNES                                 :         DOCKET NO. 19-CV-0876
     REG. # 06238-078                                       SECTION P

VERSUS                                        :         JUDGE JAMES D. CAIN, JR.


USA                                           :         MAGISTRATE JUDGE KAY

                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law,

and noting the absence of objections to the Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that the instant action,

docketed as Civil Action 2:19-cv-0876, be DISMISSED and that all pleadings and orders

be stricken and that the matter be CLOSED as duplicative of Civil Action 2:19-cv-0999.

       THUS DONE AND SIGNED in Chambers on this 30th day of October, 2019.




                        _______________________________________
                                  JAMES D. CAIN, JR.
                           UNITED STATES DISTRICT JUDGE
